                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                      LOUISVILLE DIVISION


ROBBIE WASHINGTON,                                                                                        Plaintiff,

v.                                                                       Civil Action No. 3:19-cv-P454-DJH

CITY OF LOUISVILLE et al.,                                                                             Defendants.

                                                   * * * * *

                              MEMORANDUM OPINION AND ORDER

         Plaintiff Robbie Washington filed the instant pro se action and paid the filing fee. This

matter is now before the Court upon the motion to dismiss for failure to state a claim upon which

relief may be granted pursuant to Fed. R. Civ. P. 12(b)(6) filed by Defendants City of Louisville1

and Mayor Greg Fischer2 (Docket No. 5). For the reasons stated below, the motion will be

granted.

                                                         I.

         Plaintiff filed the complaint on the Court-approved complaint form for filing a civil case,

naming as Defendants the City of Louisville and Mayor Greg Fischer. She indicates in the form

that the basis for this Court’s jurisdiction is diversity of citizenship. As her statement of claim,

she states, “As of Oct. 2018 til Jun. 2019. I Robbie Washington have been under surveillance by

the City of Louisville. Which has led me to be exposed and exploited by certain individuals and


1
 The Court recognizes that the City of Louisville merged with Jefferson County to form the Louisville/Jefferson
County Metro Government. See Metro Louisville/Jefferson Cty. Gov’t v. Abma, 326 S.W.3d 1, 14 (Ky. Ct. App.
2009). However, because Plaintiff names the “City of Louisville” as a Defendant, the Court will refer to it as such
herein.
2
  The motion was nominally filed by the City of Louisville only. The motion states that it is “unclear from the
complaint whether Plaintiff intends for Mayor Greg Fischer to be an individually named defendant or if she is
simply identifying Mayor Fischer as the Mayor of Metro Louisville.” The Court considers the complaint as brought
against both Defendants. Because the motion to dismiss presents arguments on behalf of both the City and Mayor
Fischer, the Court construes the motion as brought by both Defendants.
business and companies.” In the relief section of the complaint form, Plaintiff states,

“1,000,000,000 is due in damages for exposure and exploitation. This is an national surveillance

issue, that has cause me to not get job, damaged my family, and be ridiculed by the public.”

        In the motion to dismiss under Fed. R. Civ. P. 12(b)(6), Defendants argue that “Plaintiff

complains that she has been under surveillance while providing no specific information as to

how Metro Government and/or Mayor Fischer are responsible for that surveillance.” They

further maintain, “Plaintiff provides no information as to what agency or individual within Metro

Government is alleged to have been surveilling her or the alleged purpose behind such

surveillance.” Defendants state, “Plaintiff further fails to establish through any factual

allegations that the alleged surveillance was unlawful or violative of any of her constitutionally

protected rights, claiming only that she has ‘been under surveillance by the City of Louisville.’”

They argue that “given the lack of specificity relating to the surveillance conducted and Metro

Government’s role in that surveillance, it is clear that the facts as pled by Plaintiff offer nothing

more than mere speculation that she may have a right to relief.” Defendants also maintain that

Plaintiff has failed to establish the Court’s subject-matter jurisdiction over the action.

        Plaintiff filed a response (DN 7) to the motion in which she states as follows:

        I Robbie Washington am accusing the City of Louisville/Greg Fischer of aiding
        and knowing the Plaintiff Robbie Washington has been and still is under
        surveillance for the last 8 months or longer. The City of Louisville/Greg Fischer
        that the Plaintiff Robbie Washington’s house, car, and phone is under surveillance
        which is discrimination and a unjusty act of Plaintiff human rights.

                                                  II.

        To survive a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[A]



                                                   2
district court must (1) view the complaint in the light most favorable to the plaintiff and (2) take

all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d

478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “The defendant has the burden of showing that the plaintiff has failed to

state a claim for relief[.]” Wesley v. Campbell, 779 F.3d 421, 428 (6th Cir. 2015) (citing Directv,

Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 556). A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the

elements of a cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Bell Atl. Corp. v. Twombly,

550 U.S. at 555, 557). In addition, “‘a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.’” Erickson v. Pardus,

551 U.S. 89, 93 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

                                                III.

       Upon review of the complaint and Plaintiff’s response to the motion to dismiss, the Court

finds that Plaintiff makes only broad and conclusory allegations which are not entitled to the

assumption of truth. See Abner v. Focus: Hope, 93 F. App’x 792, 793 (6th Cir. 2004) (stating

that the court is not “required to accept non-specific factual allegations and inferences or

unwarranted legal conclusions”). Plaintiff’s statements that she has been “under surveillance by

the City of Louisville. Which has led me to be exposed and exploited by certain individuals and

business and companies[]” are not supported by factual allegations that would “plausibly give

rise to an entitlement to relief.” Iqbal, 556 U.S. at 679. The plausibility standard demands



                                                  3
“more than a sheer possibility that a defendant has acted unlawfully.” Id. at 678. The factual

allegations in the complaint must “raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555. Plaintiff’s allegations concerning surveillance do not contain sufficient factual

enhancement to rise above the speculative level. Moreover, her statements in her response to the

motion that the alleged surveillance of her house, car, and phone is “discrimination” and violates

her “human rights” are legal conclusions and lacking in any factual context to give rise to a claim

for relief.3

         Furthermore, Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

“shall contain . . . a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). While the Court has a duty to construe pro se complaints

liberally, Plaintiff is not absolved of her duty to comply with the Federal Rules of Civil

Procedure by providing Defendants with “fair notice of the basis for [her] claims.” Swierkiewicz

v. Sorema N.A., 534 U.S. 506, 514 (2002). To state a claim, Plaintiff must show how each

Defendant is accountable because the Defendant was personally involved in the acts about which

she complains. See Rizzo v. Goode, 423 U.S. 362, 375-76 (1976). The pleading standard set

forth in Rule 8 “‘does not require ‘detailed factual allegations,’ but it demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555 (internal citations omitted)). The complaint fails to allege facts

showing any actions taken by the City of Louisville and Mayor Fischer such that they were

personally involved in the alleged surveillance and, therefore, fails to give either Defendant “fair

notice of the basis for [her] claims.” Swierkiewicz, 534 U.S. at 514. Accordingly,




3
 Plaintiff also filed a motion for default judgment (DN 8) in which she reiterates her statements in the complaint
and response to the motion to dismiss.

                                                          4
        IT IS ORDERED that Defendants’ motion to dismiss (DN 5) is GRANTED. The Court

will enter a separate Order of dismissal.

Date:   July 30, 2019




                                                    David J. Hale, Judge
                                                 United States District Court
cc:     Plaintiff, pro se
        Counsel of record
4415.010




                                            5
